78499: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-30366: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 78499


Short Caption:CWNEVADA, LLC VS. 4FRONT ADVISORS, LLCCourt:Supreme Court


Related Case(s):79304, 79747, 79847, 80894, 82395, 83393, 83761


Lower Court Case(s):Clark Co. - Eighth Judicial District - A755479Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:04/16/2019 / Kohl, JamesSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantCWNevada, LLCRichard F. Holley
							(Holley Driggs/Las Vegas)
						H. Stan Johnson
							(Former)
						
							(Cohen Johnson, LLC)
						John J. Savage
							(Holley Driggs/Las Vegas)
						


AppellantDotan Y. MelechRichard F. Holley
							(Holley Driggs/Las Vegas)
						John J. Savage
							(Holley Driggs/Las Vegas)
						


Respondent4Front Advisors, LLCBradley T. Austin
							(Snell & Wilmer, LLP/Las Vegas)
						Cory Braddock
							(Snell & Wilmer/Phoenix)
						Justin L. Carley
							(Snell & Wilmer, LLP/Las Vegas)
						Kelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


04/05/2019Filing FeeFiling Fee due for Appeal. (SC)


04/05/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)19-14951




04/05/2019Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)19-14953




04/11/2019Filing FeeFiling Fee Paid. $250.00 from Cohen-Johnson.  Check no. 5644. (SC)


04/11/2019Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC).19-15961




04/16/2019Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: James A. Kohl.19-16555




04/23/2019Settlement Program ReportFiled ECAR/Other. The pre-mediation conference has not been conducted because counsel for appellant notified the mediation that Appellant had filed for bankruptcy on April 16, 2019. All matters are stayed pending the outcome of the bankruptcy action. (SC).19-17859




05/13/2019Order/ProceduralFiled Order. Appellant shall, within 20 days from the date of this order, file a notice of bankruptcy and attach any relevant filings from the bankruptcy court to the notice. (SC).19-20766




05/21/2019Notice/IncomingFiled Appellant's Notice of Bankruptcy. (SC).19-22244




06/12/2019Order/ProceduralFiled Order to Show Cause. Appellant shall, within 21 days from the date of this order, show cause why the automatic stay is applicable of this appeal such that it should be dismissed without prejudice. Respondent shall have 14 days thereafter within which to file and serve a response. Settlement proceedings shall be stayed pending further order of this court. (SC).19-25385




07/25/2019MotionFiled Motion to Withdraw as Counsel of Record for Appellant CWNevada, LLC. (SC)19-31439




08/08/2019Notice/IncomingFiled Appellant's Substitution of Attorneys. (SC)19-33361




08/12/2019Notice/IncomingFiled Appellant's Amended Substitution of Attorneys. (SC)19-33849




08/16/2019Settlement Order/ProceduralFiled Order Approving Substitution of Counsel and Directing Appellant to Show Cause. The clerk shall remove H. Stan Johnson, Esq., of the law firm of Cohen, Johnson, Parker, and Edwards, from the docket of this appeal and substitute Richard F. Holley, Esq., of Holley, Driggs, Walsh, Fine, and Puzey, as counsel for appellant. Counsel for appellant shall, within 15 days from the date of this order, respond to the court's June 12, 2019, order to show cause why the automatic stay is applicable to this appeal such that it should be dismissed without prejudice.  Respondent shall have 14 days thereafter within to file and serve a response.  Appellant is cautioned that failure to comply with this court's order may result in the dismissal of this appeal.  Settlement proceeding shall remain stayed pending further order of this court. fn1 [The substitution indicates that Dotan Y. Melech has been appointed as receiver and represents appellant's interests in this proceeding. Accordingly, we direct the clerk of this court to add Dotan Y. Melech as receiver for CWNevada, LLC, to the caption of this appeal. The parties shall, within 10 days of the date of this order, advise this court if the caption, as modified, does not accurately reflect the status of the parties to this matter.] (SC).19-34491




09/20/2019MotionFiled Appellants' Response to Order to Show Cause (REJECTED PER NOTICE ISSUED SEPTEMBER 23, 2019). (SC)


09/23/2019Notice/OutgoingIssued Notice of Rejection of Filed Document.  Appellants' Response to Order to Show Cause. (SC)19-39426




09/24/2019MotionFiled Appellant CWNevada, LLC's Motion for Extension of Time to File Response to Order to Show Cause. (SC)19-39773




09/24/2019MotionFiled Appellants' Response to Order to Show Cause. (SC)19-39787




10/11/2019Order/ProceduralFiled Order. Appellants filed a motion for an extension of time to respond to our order. The motion is granted. Respondent shall have 14 days from the date of this order to file and serve a response, if any, to appellants' response to order to show cause that was filed September 24, 2019. (SC).19-42271




12/02/2019Order/ProceduralFiled Order. Cause appearing, the court concludes that because CWNevada, LLC's bankruptcy petition has been dismissed, this appeal may proceed.  Accordingly, we lift our stay of settlement proceedings and direct the settlement judge to submit an early case assessment report within 30 days of the date of this order.  Timelines for requesting transcripts and filing briefs remain stayed during the pendency of settlement proceedings. (SC).19-48733




12/04/2019Notice/OutgoingIssued Notice to File Docketing Statement. Due date: 10 days.19-49203




12/13/2019Docketing StatementFiled Docketing Statement Civil Appeals. (SC)19-50635




01/24/2020Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for February 25, 2020, at 9:00 AM. Case Nos. 78499/79304. (SC)20-03400




02/06/2020Settlement Program ReportFiled Amended ECAR/Appropriate for Settlement Program.This case is appropriate for the program and a mediation session will be scheduled for: February 25, 2020, at 1:15 PM.  Mediation briefs shall be submitted by February 19, 2020. (SC)20-05213




02/20/2020Notice/IncomingFiled Notice of Appearance (Kelly H. Dove of the law firm Snell & Wilmer LLP as counsel for Respondent 4Front Advisors, LLC). (SC)20-06989




06/23/2020Settlement Program ReportFiled Interim Settlement Program Report. Per the SJ, the parties are currently in negotiation and have resolved one of the cases named herein. However, mediator is awaiting the outcome of the hearing on the good faith settlement before resolving the appeals and is requesting an extension of the deadline for the Final Status Report. Case Nos. 78499/79304. (SC)20-23219




06/29/2020Settlement Order/ProceduralFiled Order. The settlement judge shall file the Final Settlement Program Status Reports by August 31, 2020. Nos. 78499/79304. (SC).20-24031




11/03/2020Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC).20-40100




11/05/2020Settlement Order/ProceduralFiled Order Reinstating Briefing. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix. (SC)20-40396




11/19/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Transcript Request Form due:  December 3, 2020.  (SC)20-42247




12/02/2020MotionFiled Appellants' Motion to Stay the Briefing Schedule and Extend the Deadline to File Transcript Request Form. (SC)20-43569




12/15/2020Order/ProceduralFiled Order Granting Motion.  The deadlines to file documents in this court are suspended.  Appellants shall have 90 days from the date of this order to file a report in this court regarding the status of the settlement proceedings.  Should the parties' settlement be approved sooner, appellants shall file and serve a motion or stipulation to dismiss this appeal as soon as practicable thereafter.  (SC)20-45378




03/16/2021Notice/IncomingFiled Appellants' Status Report Regarding Settlement (REJECTED PER NOTICE ISSUED 03/16/21). (SC)


03/16/2021Notice/OutgoingIssued Notice of Rejection of Filed Document.  Status Report Regarding Settlement. (SC)21-07589




03/16/2021MotionFiled Appellants' Motion for Extension of Time to File Status Report Regarding Settlement. (STATUS REPORT DETACHED AND FILED SEPARATELY). (SC)21-07637




04/02/2021Order/ProceduralFiled Order Granting Motion and Extending Suspension of Filing Deadlines. Appellants have now filed an untimely motion for an extension of time to file the status report.  The motion is granted to the following extent. The clerk shall detach the status report from the motion filed on March 16, 2021, and file it separately.  Within the status report, appellants ask that the briefing schedule remain suspended for another 60 days.  Cause appearing, the request is granted.  The deadlines to file documents in this court remain suspended pending further order of this court.  Appellants shall have until May 14, 2021, to file a report in this court regarding the status of the settlement proceedings.  (SC)21-09524




04/02/2021Notice/IncomingFiled Status Report Regarding Settlement. (SC)21-09527




05/14/2021Notice/IncomingFiled Appellants' Status Report Regarding Settlement. (SC)21-13939




05/24/2021Order/ProceduralFiled Order Extending Suspension of Filing Deadlines.  Appellants shall have until July 13, 2021, to file a report in this court regarding the status of the settlement proceedings.  (SC)21-14769




07/09/2021Notice/IncomingFiled Appellants' Status Report Regarding Settlement. (SC)21-19754




07/16/2021Order/ProceduralFiled Order Extending Suspension of Filing Deadlines.  The deadlines to file documents in this court remain suspended pending further order of this court.  Appellants shall have until September 13, 2021, to file a report in this court regarding the status of the motion to approve settlement.  (SC)21-20615




09/10/2021Notice/IncomingFiled Appellants' Status Report Regarding Settlement. (SC)21-26288




10/04/2021Order/ProceduralFiled Order Reinstating Briefing. Appellants' transcript request due: 7 days. Appellants' opening brief and appendix due: 90 days. (SC)21-28375




10/12/2021MotionFiled Appellants' Motion to Dismiss Appeal. (SC)21-29304




10/19/2021MotionFiled Appellants' Supplement to Motion for Voluntary Dismissal of Appeal. (SC)21-30085




10/21/2021Order/DispositionalFiled Order/Voluntary Dismissal. Order Dismissing Appeal. Appellants have filed an unopposed motion to voluntarily dismiss this appeal and a supplement to the motion.  The motion is granted and "this appeal is dismissed."  Case Closed/No Remittitur Issued. (SC)21-30366





Combined Case View